PRESENTING SPONSORSHIP AGREEMENT
 
This SPONSORSHIP AGREEMENT (the "Agreement") is entered into as of December
15th, 2012 by and between DNA Brands Inc. (“DNA”), and Jeff Ward Racing, (JWR),
("TEAM"), with reference to the following facts:


WITNESSETH


WHEREAS, DNA Brands Inc. and “TEAM” desire to enter into an agreement concerning
Co Primary sponsorship of the TEAM with DNA.


NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth, and intending to be legally bound, the parties agree as
follows:


1. Definitions


As used herein, the following words and phrases shall have the following
meanings:


(a) The "Contract Period" shall have the meaning assigned to it in Section 2
herein.


(b) The "Riders" shall mean a minimum team of two (2) supercross riders and (2)
motocross riders on the TEAM roster. JWR has designated riders Josh Grant and
Kyle Chisholm for 2012. JWR shall have the right to substitute rider(s) at any
time in their sole and exclusive discretion. Substitute rider(s) shall be of
equal or better ability and stature.


(c) The "Motorcycle(s)" shall mean all racing vehicles to be raced by the Riders
in the Races and, unless the context otherwise requires, such term shall include
the Substitute Motorcycle(s) (as defined herein).


(d) The "Races" or “Event/s” shall mean all competitive events in which TEAM is
entered, including but not limited to AMA, FIM, and FELD Motorsports events,
conducted during the Contract Period.


(e) A “Ride” shall mean an individual Rider participating in an Event.


(f) The "Sponsorship Fee" shall mean the annual Sponsorship Fee payable by DNA
to TEAM under Section 8 below.


(g) The "Substitute Motorcycles" shall mean the motorcycle which substitutes for
the Motorcycle if the Motorcycle is damaged, destroyed or otherwise unable to or
does not otherwise participate in any Race or qualifying activities.


(h) The "Team" shall mean the Jeff Ward Racing Team which includes, but is not
limited to, the Riders: Josh Grant and Kyle Chisholm, the mechanics and pit
crews, Jeff Ward and Kevin Conway.
 
 
1

--------------------------------------------------------------------------------

 


(i) The "Transporter" shall mean the trucks used to transport the Motorcycle(s),
Substitute Motorcycle(s) and support equipment.
 
2. Term


The term of this Agreement shall start on December 15, 2011 and, unless sooner
terminated or renewed in accordance with the provisions hereof, shall end on
November 30, 2012.  DNA is hereby granted the right and option to extend the
term of this Agreement for a further period of one (1) year commencing if DNA
provides written notification to Jeff Ward Racing by Sept 10th, 2012.  Renewal
will be under similar terms and conditions.


3. Sponsorship by DNA


(a) DNA shall be the Co Primary sponsor of the Motorcycle(s), Rider(s), the
Team(s) and Transporter(s) during the Contract Period.  All public
identification of and reference to the Motorcycle or the Team shall be made in
the following manner: "______, DNA Energy Drink, ____ team".  The sponsorship
rights described herein shall apply to the Races and any other motocross event
in which the Team, Motorcycle or the Riders participate:


i)  
 Jeff Ward Racing shall have the right to grant Co Primary and associate
sponsorship rights to other persons, corporations or firms as long as any
potential team or rider sponsor does not conflict with any DNA Brands Inc.
existing products.



ii)  
Team shall use its best efforts to cause all media references to the Motorcycle
and the Team to be made in the manner stated in Paragraph (i) above.



(iii)  
TEAM shall ensure that each Rider and each Team member does not endorse or
promote (and that none of the foregoing allows his name, voice, image or
likeness to be used to endorse or promote) in any manner, any product, service,
person, firm, company or event that, in DNA's reasonable opinion, is in
competition with the products or services produced and/or provided by DNA.



(b) All Team members shall wear uniforms (including riding uniforms and staff
uniforms) and all of the uniforms shall conspicuously and appropriately identify
each wearer as being under the sponsorship of DNA.  The size, placement and
prominence of the DNA logos and brand name and the designs of uniforms shall be
mutually agreed upon by the parties, and shall further conspicuously identify
each Rider as being under the sponsorship of DNA.  TEAM shall ensure that each
Rider, while racing, practicing or qualifying for a Race, shall wear a helmet
displaying DNA identification (to be designed by TEAM and approved by DNA). TEAM
shall maintain such uniforms and helmets in good and attractive appearance and
condition at all times.


(c) TEAM shall place DNA decals and/or other decorations/graphics which shall
include DNA logos, designs and name, as approved by DNA (as provided by DNA), on
the Motorcycle(s), the Substitute Motorcycle(s), the Transporters, tents,
helmets, pit clothing, and all supporting equipment in accordance with DNA's
design and instructions as shall be mutually agreed upon by the parties;  DNA
agrees to allow title and associate sponsors'  identification to be displayed on
the remaining areas of the Motorcycle(s), the Substitute Motorcycle(s), the
Truck, helmets, pit clothing and other supporting equipment.
 
 
2

--------------------------------------------------------------------------------

 


(d) TEAM agrees to help perform the following services at each Race:


(i)  
distribute DNA press packages furnished by DNA, as requested by DNA and allowed
by event promoters/organizers;



(ii)  
coordinate Riders' appearances promoting DNA and DNA products;



(iii)  
arrange for credentials and tickets, if available to TEAM through its exercise
of reasonable efforts, for DNA and their guests; up to six (6) tickets per race
will be made available as long as DNA give a least 15 days notice (earlier
notice could be necessary incase a race venue is sold out prohibiting the TEAM
from purchasing tickets. DNA may ask for additional tickets at select races
which would be pulled from total balance of tickets available to DNA(6 per race)
for the season.



(iv)  
Team also is to provide one all access season credential for DNA representative.
This includes access to the podium at races. DNA to provide name of
representative that will be at all races.



(v)  
promptly communicate Race standings and results to DNA's management.



(e) TEAM shall provide to DNA such other benefits and rights as described on
Exhibit 1 and 2.


4. The Motorcycles


(a) TEAM shall, at its expense, provide the Motorcycles and all Substitute
Motorcycles. TEAM hereby represents, warrants and covenants to DNA that the
Motorcycles and Substitute Motorcycles will, at all times during the Contract
Period, be in strict compliance with all applicable laws, rules and regulations.


(b) TEAM shall provide a sufficient number of qualified mechanics and all other
personnel required to maintain the Motorcycle and Substitute Motorcycles in good
and attractive order, repair and condition at all times.


(c) TEAM shall not be excused from its obligations under this Agreement by
reason of any fault in, damage to or destruction of the Motorcycles, no matter
what the cause, and in the event any such damage or destruction prevents the
Motorcycles from being able to perform in a first-rate manner in any of the
Races or official practice or qualifying activities related thereto, TEAM shall
immediately provide a Substitute Motorcycle which meets all applicable racing
standards, is suitably equipped to be raced in all of the Races, is the same or
higher quality as the Motorcycle that it replaces and complies with all
requirements hereunder with respect to the Motorcycle. TEAM shall pay all
expenses related to the Substitute Motorcycle. TEAM shall ensure that the
Substitute Motorcycle is available at or reasonably near the location of every
Race so that in the event of any damage to or destruction of the Motorcycle as
aforesaid; TEAM is able to provide an immediate replacement.
 
 
3

--------------------------------------------------------------------------------

 


5. Supporting Equipment


TEAM shall, at its expense, provide Transporters, tents, awnings and any
additional equipment required to properly support and transport the Motorcycles
and the Substitute Motorcycles at all times during the Contract Period and set
up, promote and accommodate the Team at events and at all Races. TEAM shall
maintain and operate the Transporters, tents, awnings and such equipment in good
and attractive order, repair and condition at all times.


6. Riders


(a) The Riders shall ride the Motorcycles in all of the Races.


(b) The Riders and members of the Team will wear DNA logos when dressed casually
at events, and will make reasonable efforts to wear DNA logos when seen in the
public eye. This includes all social media and viral web/MX industry videos.


(c) Riders will use best efforts to hold a DNA branded bottle or can on the
podium, at autograph signings and at press conferences at events and races.


(d) Riders will use best efforts to mention DNA in interviews when possible.


7. Advertising and Promotion


(a) DNA shall have the right, without restriction as to time or territory within
the terms of this Agreement, to engage in any advertising, merchandising and/or
promotional activities which it may determine with respect to its sponsorship of
the Team, the Riders or the Motorcycles as well as JWR Racing as well as the
right to use the likeness, pictures, photographs, names, nicknames and
signatures of all Riders on JWR RACING on and in connection with any advertising
or promotional activities relating directly or indirectly to DNA’s sponsorship
of the Team, Riders and the Motorcycle(s) including, but not limited to, on and
in connection with DNA’s products. DNA shall have the right to use the
Motorcycle(s) and/or photographs, drawings and/or other representations of the
Motorcycle(s), with or without the Riders, in advertising, retail merchandising
and promotional activities, as well as the right to use the name, voice, image,
likeness, pictures, photographs, nicknames and signature of the Team, the
Riders, and the right to the appearances of the Riders and the Motorcycle(s):


(i)  
to advertise and promote any of DNA’s products;



(ii)  
to advertise and promote DNA's co title sponsorship of the Team, Riders and the
Motorcycle;



(iii)  
to advertise and promote the performance of the Motorcycles, Riders and Team
during the Contract Period; and



(iv)  
to publicize the support DNA has given to the Races and/or to motocross racing
in general;



 
4

--------------------------------------------------------------------------------

 
 
JWR and its “athletes” listed in section 12, shall make all reasonable efforts
to promote DNA Brands through personal and team social media at least twice a
month including promotions, giveaways, retail activation, and driving new
traffic to DNA’s social sites. This includes Twitter, Facebook, Google+, and any
other social networking websites. All viral videos including Youtube will have
DNA Energy Drink tags.


JWR PR/Media dept. will make all efforts to ensure DNA is receiving all
opportunities created by the team through various media outlets.


JWR will make all efforts to secure media coverage on National, Regional, and
Local levels.


JWR will have dedicated PR/marketing support during the duration of this
contract and onsite at each race.


The advertising, merchandising and promotional activities conducted by DNA may
be conducted on television, radio, the internet, point of sale materials or in
print or on other media, as determined by DNA.


To the extent that trademark rights of other sponsors are affected by DNA's
proposed use of the Motorcycles, Riders or Transporter in such activities, TEAM
shall obtain the consent of such sponsors for such use or, at DNA’s option,
remove (black out) the sponsor's identification from the Motorcycle(s),
Transporters and Riders' uniforms, as the case may be, prior to such use.


(b) No associate sponsors shall alter any of DNA’s Trademarks or any of its
images or logos without the prior written consent of DNA.  In the event DNA
determines to withhold its consent the associate sponsor may depict TEAM, the
Riders or the Motorcycle without depicting DNA’s Trademarks, images and/or
logos.


8. Sponsorship Fee


(a) Subject to the provisions of this Agreement, DNA agrees to pay to TEAM and
TEAM agrees to accept from DNA, in consideration of all services rendered and to
be rendered by TEAM and all rights granted by TEAM to DNA hereunder for the
Contract Period, the sum of Three Hundred Seventy Five Thousand Dollars
($375,000) for 2012 and payable on the dates and in the amounts set out in
Exhibit 4 attached hereto and incorporated by this reference. Exhibit 4 also
shows a “Bonus” fee for JWR to receive if conditions are met as it lists.
(b) TEAM shall have the right to substitute a new Rider, of equal or better
talent and stature in the industry for an injured Rider.  The substituted Rider
shall sign a new release and shall be subject to all the terms and conditions of
this Agreement.
 
 
5

--------------------------------------------------------------------------------

 


9. Trademarks


(a) The DNA brand and all related trademarks, slogans, logos, taglines, labels
and other designs and product identification (collectively "DNA Trademarks") are
DNA’s sole property. The use of any DNA Trademarks shall inure to DNA respective
benefit, and all rights in the DNA Trademarks under trademark law, copyright
law, common law, or any other basis, shall be DNA’s exclusive property. DNA
grants to TEAM, subject to the terms and conditions of this Agreement, the
non-exclusive, non-assignable and non-transferable right to use DNA Trademarks
in connection with the Races. All proposed uses of DNA Trademarks shall be
subject to DNA’s review and prior written approval and TEAM shall not use,
display or authorize the use or display of any DNA Trademark without DNA’s prior
written approval.  All of TEAM’s rights to use DNA Trademarks shall immediately
cease upon expiration, or earlier termination, of this Agreement.


(b) Riders’ name and the name JWR Racing and all related logos, and other
designs and product identification (collectively “TEAM Trademarks”) are TEAM’s
sole property.


The use of any TEAM Trademarks shall inure to TEAM’s benefit, and all rights in
the TEAM Trademarks under trademark law, copyright law, common law, or any other
basis shall be TEAM’s exclusive property.  TEAM grants to DNA, subject to the
terms and conditions of this Agreement, the non-exclusive, non-assignable and
non-transferable right to use TEAM Trademarks in connection with the Races and
as otherwise contemplated hereby. All proposed uses of TEAM Trademarks shall be
subject to TEAM’s review and prior written approval and DNA shall not use,
display or authorize the use or display of any TEAM Trademark without TEAM’s
prior written approval.


(c) TEAM shall not manufacture, distribute or authorize the manufacture or
distribution of any promotional merchandise which bears any DNA Trademark
without DNA prior written approval, unless such merchandise has been purchased
or otherwise obtained directly from DNA or an authorized DNA licensee.


10. Property of DNA


All pictures, prints, motion pictures, audio or visual tapes, artists'
renderings, plans, ideas, concepts and other things which are made or prepared
by DNA or its agents in connection with its sponsorship of the Team, Riders or
the Motorcycle shall be and remain the exclusive property of DNA. DNA shall have
the right to obtain, register and otherwise perfect sole and exclusive ownership
of any of the aforementioned items in itself by means of copyright, trademark,
service mark or other proprietary interest, anywhere and at any time, and shall
have the right to use any such items, in perpetuity in any manner, when and
where it may designate, without any claim on the part of TEAM or any third party
to any right of ownership or right to additional compensation.


11. Release


TEAM shall furnish DNA, on or before January 1, 2012, with releases signed by
the Riders and all other Team members. Upon the addition of any person to the
Team, TEAM shall deliver to DNA a release executed by such person. Such releases
shall be in the form set forth in Exhibit 3 attached hereto. TEAM's compliance
with the foregoing requirement shall be a condition precedent to the enforcement
of DNA's obligations hereunder.
 
 
6

--------------------------------------------------------------------------------

 


12. Appearances


Team shall make five (5) one (1) day appearances per Contract Year at DNA’s
direction, as well as two commercial/production shoot days per Contract
Year.  DNA shall be responsible for travel expenses incurred by them in
performing their obligations hereunder.


JWR “Team” includes: Josh Grant, Kyle Chisholm, Jeff Ward, Kevin Conway.


All members of the JWR Racing Team shall exclusively use DNA energy drinks and
products and make all reasonable efforts to be seen using such products in the
public eye and specifically shall not use any competitive energy drinks
including sports drinks. Athletes are to use DNA Energy water bottles if using
hydration sports drinks at events/races.


13. Events


TEAM warrants that it shall, at a minimum, participate in the following Events:


(a) All AMA Supercross Races in 2012
(b) All AMA Motocross Races in 2012
(c) X Games 2012-Upon X Games inclusion of Supercross or similar events.


16. Autograph Cards


TEAM shall use its best efforts to distribute a minimum of one hundred thousand
(100,000) autographed cards signed by the Riders per Contract Year and which
cards shall incorporate the DNA and be designed and provided by TEAM, with the
prior written approval of DNA thereto.


17. Dealership Appearances


In addition to the appearances required in Section 13 above, the Riders of the
JWR RACING TEAM shall make all reasonable efforts to attend marketing
appearances at motorcycle dealerships every Friday night preceding a Supercross
or outdoor national event; provided that reasonable notice of such events is
given to the Riders that are required to appear and such events are scheduled a
reasonable time in advance thereof. DNA asks that team members have DNA energy
drink on hand at table during signing.


18. Termination


(a) In addition to any right of termination granted elsewhere in this Agreement,
either party shall have the right at any time to terminate this Agreement,
without prejudice to any other legal rights to which such terminating party may
be entitled, upon the occurrence of any one or more of the following:
 
 
7

--------------------------------------------------------------------------------

 


(i)  
material default by the other party in performance of any of the provisions of
this Agreement, which default is not cured within ten (10) days following
written notice of such default to the defaulting party;



(ii)  
the making by the other party of an assignment for the benefit of creditors;



(iii)  
the appointment of a trustee, receiver or similar officer of any court for the
other party or for a substantial part of the property of the other party,
whether with or without its consent;



(iv)  
the institution of bankruptcy, composition, reorganization, insolvency or
liquidation proceedings by or against the other party without such proceedings
being dismissed within thirty (30) days from the date of the institution
thereof; and



(v)  
if any of the representations or warranties made by the other party in this
Agreement shall prove to be untrue in any material respect.



(b) If TEAM, any entity in which TEAM or Riders has a controlling interest, the
Riders, or any other Team member (collectively, the "Defaulting Parties" and
individually a "Defaulting Party") is indicted or has committed, or shall
commit, any act, or has been or becomes involved in any situation or occurrence
which in DNA's good faith opinion, tends to bring it or him into public
disrepute, contempt, scandal or ridicule, or tends to shock, insult or offend
the people of this nation or any class or group thereof, or reflects unfavorably
upon DNA's reputation or its products; DNA shall be entitled, in its reasonable
discretion, to require TEAM to dismiss, suspend and/or impose a monetary fine on
the individual concerned in an amount to be determined by DNA.  Should TEAM fail
to comply with DNA’s request within ten (10) days thereafter, DNA shall have the
right thereafter to immediately terminate this Agreement without further notice.


(c) DNA shall have the right to terminate this Agreement at any time if TEAM,
any entity in which TEAM or Riders has a controlling interest, the Riders, any
other Team member (collectively, the “Endorsing Parties” and individually an
“Endorsing Party”) endorses any other beverage/energy product, or performs
services for or authorizes or permits its or his name, voice and/or likeness to
be used by any third party in the business of manufacturing, distributing or
selling beverages or energy products.
 
(d) Upon termination of this Agreement for any reason, TEAM shall remove (and
dispose of in a mutually agreeable manner) all DNA identification and other DNA
Trademarks from the Motorcycle, Substitute Motorcycle, Transporter, helmets,
uniforms, caps and all supporting equipment and materials of whatever nature.


18. Insurance


TEAM shall provide DNA, on or by January 1, 2012, with a certificate from its
qualified and licensed insurer certifying that TEAM has a comprehensive
liability insurance policy in force throughout the Contract Period covering all
of its activities directly or indirectly relating to its performance of this
Agreement and providing:
 
 
8

--------------------------------------------------------------------------------

 


(a) Bodily injury and death insurance, including automobile liability insurance,
in amounts of not less than _________________ Dollars ($__________________) for
all injuries and deaths arising from each accident or occurrence;


(b) Worker's Compensation Insurance, Employers' Liability Insurance and any
other type of insurance which is required in accordance with the laws of each
State in which TEAM conducts any activities under this Agreement; and


(c) Property damage insurance in amounts of not less than __________________
($___________________for all property damage arising from each accident or
occurrence.  Such certificate shall name DNA as an additional insured under the
insurance policy and shall specifically state that coverage as it pertains to
DNA shall be primary regardless of any other coverage which may be available to
DNA. TEAM's insurance policy shall contain a contractual liability endorsement
covering its obligations under Section 18. Coverage shall be on an occurrence
rather than a claims made basis. The policy shall provide that DNA will be
notified of the cancellation or any restrictive amendment of the policy at least
thirty (30) days prior to the effective date of such cancellation or amendment.
TEAM shall not violate, or permit to be violated, any conditions of said
insurance policy, and TEAM shall at all times satisfy the requirements of the
insurance company writing said policy. Failure to provide such certificate in
the manner and time required by this Section 18 or to maintain the insurance
specified herein shall be deemed a material breach of this Agreement. It shall
be a condition precedent to the enforcement of DNA‘s obligations hereunder that
TEAM shall have furnished to DNA the insurance certificate as aforesaid.


19. Indemnification


(a) TEAM will indemnify, protect, defend and hold harmless DNA, its parent,
subsidiary and affiliated corporations, its wholesalers, and their respective
directors, officers, employees and agents, from and against any and all claims,
liabilities, losses, damages, injuries, demands, actions, causes of action,
suits, proceedings, judgments and expenses, including those incurred at the
trial and appellate levels and in any bankruptcy, reorganization, insolvency or
other similar proceeding, arising from or connected with:


(i)  
any breach by TEAM of any provision of this Agreement or any representation or
warranty made by it herein;



(ii)  
any negligent act or omission to act of TEAM, its employees, riders, servants
and agents, including but not limited to, any Team member or drivers of the
Transporters;



(iii)  
the preparation for, staging and conduct of the Races, or otherwise related to
any Race or the practice or qualifying activities related thereto; and



(iv)  
any death or injury to any person or damage to any property related to any Race
or the practice or qualifying activities related thereto.

 
 
9

--------------------------------------------------------------------------------

 
 
(b) DNA will indemnify, protect, defend and hold harmless TEAM, its parent,
subsidiary and affiliated corporations, and their respective directors,
officers, employees and agents from and against any and all claims, liabilities,
losses, damages, injuries, demands, actions, causes of action, suits,
proceedings, judgments and expenses, including those incurred at the trial and
appellate levels and in any bankruptcy, reorganization, insolvency or other
similar proceeding, arising from or connected with
 
(i)  
any breach by DNA of any provision of this Agreement or any representation or
warranty made by it herein; and

(ii)  
any negligent act or omission to act of DNA, its employees, servants and agents.



(c) Each party shall give the other party proper notice of any claim or suit
coming within the purview of these indemnities. Upon the written request of an
indemnitee, the indemnitor will assume the defense of any claim, demand or
action against such indemnitee and will upon the request of the indemnitee,
allow the indemnitee to participate in the defense thereof, such participation
to be at the expense of the indemnitee. Settlement by the indemnitee without the
indemnitor's prior written consent shall release the indemnitor from the
indemnity as to the claim, demand or action so settled. Termination of this
Agreement shall not affect the continuing obligations of each of the parties as
indemnitors hereunder.
 
20. Independent Contractor


The parties shall be and act as independent contractors, and under no
circumstances shall this Agreement be construed as one of agency, partnership,
joint venture or employment between the parties. Each party acknowledges and
agrees that it neither has nor will give the appearance or impression of having
any legal authority to bind or commit the other party in any way.
 
21. Expenses; Maintenance of Books and Records


(a) Except as otherwise expressly provided in this Agreement, TEAM shall be
responsible for and shall promptly pay any and all expenses relating to its
performance of this Agreement.


(b) During the Contract Period and for a period of two (2) years thereafter,
TEAM shall maintain such books and records (collectively "Records") as are
necessary to substantiate that (i) all invoices and other charges submitted to
DNA for payment hereunder were valid and proper, and (ii) no payments have been
made, directly or indirectly, by or on behalf of TEAM to or for the benefit of
any DNA employee or agent who may reasonably be expected to influence either
DNA’s decision to enter into this Agreement, or the amount to be paid by DNA
pursuant hereto. All Records shall be maintained in accordance with generally
accepted accounting principles consistently applied. DNA and/or its
representatives shall have the right at any time during normal business hours,
upon two (2) days’ notice, to examine said Records. The provisions of this
Section 21 shall survive the expiration or earlier termination of this
Agreement.
 
 
10

--------------------------------------------------------------------------------

 


22. Warranty


(a) TEAM represents, warrants and covenants to DNA as follows:


(i)  
It has the full right and legal authority to enter into and fully perform this
Agreement in accordance with its terms.



(ii)  
This Agreement, when executed and delivered by TEAM, will be its legal, valid
and binding obligation enforceable against TEAM in accordance with its terms,
except to the extent that enforcement may be limited by bankruptcy, insolvency
or other similar laws affecting creditor’s rights generally.



(iii)  
The execution, delivery and performance of this Agreement by TEAM do not and
will not violate or cause a breach of any other agreements or obligations to
which it is a party or by which it is bound, and no approval or other action by
any governmental authority or agency is required in connection herewith.



(iv)  
In addition to being true as of the date first written above, each of the
foregoing representations, warranties, and covenants shall be true at all times
during the term hereof. Each of such representations, warranties and covenants
shall be deemed to be material and to have been relied upon by DNA
notwithstanding any investigation made by DNA.



(b) DNA represents, warrants and covenants to TEAM as follows:


(i)  
It has the full right and legal authority to enter into and fully perform this
Agreement in accordance with its terms.



(ii)  
This Agreement, when executed and delivered by DNA, will be its legal, valid and
binding obligation enforceable against DNA in accordance with its terms.



(iii)  
The execution, delivery and performance of this Agreement by DNA do not and will
not violate or cause a breach of any other agreements or obligations to which it
is a party or by which it is bound, and no approval or other action by any
governmental authority or agency is required in connection herewith.



(iv)  
This Agreement is entered into solely for the purchase of advertising and pass
through as described herein and for no other purposes.



(v)  
In addition to being true as of the date first written above, each of the
foregoing representations, warranties, and covenants shall be true at all times
during the term hereof. Each of such representations, warranties and covenants
shall be deemed to be material and to have been relied upon by TEAM
notwithstanding any investigation made by TEAM.

 
 
11

--------------------------------------------------------------------------------

 
 
23. Compliance with the Law


If a reasonable basis exists for believing that any provision of this Agreement
violates any (i) federal, state or local law or regulation, or (ii) code, rule,
regulation or directive adopted by an industry trade association affecting
either party’s performance of this Agreement (collectively the “Law”), then the
parties shall promptly modify this Agreement to the extent necessary to bring
about compliance with such Law; provided, however, that if such modification
would cause this Agreement to fail in its essential purpose or purposes, it
shall be deemed terminated by mutual agreement of the parties. Without limiting
the generality of the foregoing, the parties agree that DNA’s right under this
Agreement to advertise its beverage products is an essential purpose of this
Agreement, and any limitation, restriction or other modification of such right
would constitute a failure of such purpose. If this Agreement is terminated
pursuant to this provision, payment shall be made only to the extent of a
party's performance to and including the date of termination, and any payments
which shall have been made and which are applicable to future time periods and
are therefore unearned shall be refunded pro rata to the effective date of
termination, such refund to be calculated in accordance with the formula set
forth in Section 17(e) herein.
 
24. Notice


Any notice under this Agreement shall be in writing and personally delivered or
sent by letter and shall be deemed to have been given at the time that such
notice, if personally delivered, is delivered or, if sent by letter, at the time
that it is delivered to a reputable overnight air courier, return receipt
requested, postage prepaid; provided that such notice is addressed as follows:


If to DNA:
Attn: Geoff Armstrong
DNA Brands Inc
506 NW 77th Street
Boca Raton, FL 33487
 
Jeff Ward Racing
41610 Date St. #107
Murrieta, CA. 92562
 
Or to such other address as either party may specify in writing in accordance
with the terms of this Section 24.
 
 
12

--------------------------------------------------------------------------------

 


25. Successors and Assigns


Neither party shall assign its rights and/or obligations or delegate its duties
under this Agreement without the prior written consent of the other party. This
Agreement and all of the terms and provisions hereof will be binding upon and
will inure to the benefit of the parties hereto and their respective successors
and assigns.


26. No Waiver


The failure of either party to this Agreement to object to or take affirmative
action with respect to any conduct of the other party which is in violation of
the terms hereof shall not be construed as a waiver thereof, nor of any future
breach or subsequent wrongful conduct.


27. Rights Unique


The rights and privileges granted to DNA hereunder are special, unique,
extraordinary and impossible of replacement, which gives them a peculiar value,
the loss of which could not be reasonably or adequately compensated in damages
in an action at law, and TEAM’s failure or refusal to perform its obligations
hereunder would cause DNA irreparable loss and damage. If TEAM wrongfully fails
or refuses to perform such obligations, DNA shall be entitled to injunctive or
other equitable relief against TEAM to prevent the continuance of such failure
or refusal or to prevent TEAM from granting rights to others in violation of
this Agreement.


28. Rights and Remedies Cumulative


The rights and remedies provided by this Agreement are given in addition to any
other rights and remedies either party may have by law, statute, ordinance or
otherwise. All such rights and remedies are intended to be cumulative, and the
use of any one right or remedy by either party shall not preclude or waive its
right to use any or all other rights or remedies.


29. Headings


The section headings in this Agreement are for convenience of reference only
and do not constitute a substantive part of the Agreement.


30. Entire Agreement; Governing Law


This Agreement, including the Exhibits hereto, constitutes the entire agreement
between the parties with respect to the subject matter hereof, and supersedes
any and all prior negotiations, understandings or agreements in regard thereto.
This Agreement will be deemed to have been executed and delivered in the State
of Florida and will be construed according to the substantive laws of that
State. Should any party commence legal action to interpret or enforce the terms
of this Agreement, the prevailing party in such action shall be entitled to
recover reasonable attorneys’ fees and costs, including, without limitation,
attorneys’ fees and court costs incurred at the trial and appellate levels and
in any bankruptcy, reorganization, insolvency or other similar proceedings. This
Agreement may be amended and any provision hereof may be waived only by written
instrument signed by the parties hereto and specifically referring to this
Agreement.
 
 
13

--------------------------------------------------------------------------------

 


31. Arbitration


Any dispute, controversy or claim arising out of or relating to this Agreement
or the breach or termination hereof shall be settled by binding arbitration
conducted in Florida.  Judgment upon any award rendered may be entered in any
court having jurisdiction thereof.  Within seven (7) calendar days after
appointment the arbitrator shall set the hearing date, which shall be within
ninety (90) days after the filing date of the demand for arbitration unless a
later date is required for good cause shown and shall order a mutual exchange of
what he/she determines to be relevant documents and the dates thereafter for the
taking of up to a maximum of five (5) depositions by each party to last no more
than two (2) days in aggregate for each party.  Both parties waive the right, if
any, to obtain any award for exemplary or punitive damages or any other amount
for the purpose or imposing a penalty from the other in any arbitration or
judicial proceeding or other adjudication arising out of or with respect to this
Agreement, or any breach hereof, including any claim that said Agreement, or any
part hereof, is invalid, illegal or otherwise voidable or void.  In addition to
all other relief, the arbitrator shall have the power to award reasonable
attorneys’ fees to the prevailing party.  The arbitrator shall make his or her
award no later than seven (7) calendar days after the close of evidence or the
submission of final briefs, whichever occurs later.


IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
above written.
 

DNA Brands Inc   Jeff Ward Racing             Signed:
_________________________________________   Signed:
__________________________________________       Name:
__________________________________________   Name:
___________________________________________       Date:
___________________________________________   Date:
____________________________________________

 
 
14

--------------------------------------------------------------------------------

 
 
EXHIBIT 2


List of Benefits and Rights


For Contract Year:


Co Title to the team with all branding appearing as Team “_________,DNA Energy
Drink”, Kawasaki Racing.  All livery will reflect the title sponsor’s corporate
identity, image and colors forming the basis of all designs and graphic
development.


DNA Logo Placements
 
v  
Bike

o  
Radiator Shrouds, Co Primary position, Radiator Guards, Front Fender (sides),

o  
Rear fender

v  
Pants & Jersey

o  
First position - Center of jersey front, Lower Back, front right or left
shoulder

o  
First position – Back Thigh of Pants

v  
Team Race Rig & Motorcoach

o  
Large Co Primary position.

o  
DNA energy drink on water tanks of truck as well, if applicable

v  
Hospitality tents, first position-where available/applicable

o  
Branded floor mats, awning, tables, chairs, toll boxes, etc…DNA Energy Drink in
Title position

v  
Helmet

o  
Custom painted sponsor branded helmets (TBD)

o  
DNA branded sides and Top/visor of helmet



v  
Mechanic’s Pit Shirts and Hats

o  
First position on all

o  
First position – Pit board

v  
Lifestyle Branding – Casual wear and other product provided to athletes, first
position

 
 
15

--------------------------------------------------------------------------------

 
 
Retail Integration
 
v  
In Store Merchandising and Displays Highlighting Sponsor Involvement

v  
In Store VIP Ticket Package Giveaway

v  
Rider/Team Rig Appearances at Select Retail Locations

v  
Retailer co-branding pass-through rights



JWR Racing Pro Pit Presence
 
v  
Product displays onsite in front of Team Race Rig at all SX and MX Rounds as
provided by DNA.



Promotions


v  
Use of team and riders name/likeness for retail promotions

v  
Pro Pit rider autograph signings with DNA branded Hero-Cards at every round

v  
Fan distribution of co-branded  DNA / JWR Racing Promotional Items



NASCAR


-DNA Brands will receive personal athlete endorsement with Kevin Conway for
duration of this contract for NASCAR Sprint Cup and Nationwide Series and any
other car racing ventures.
-DNA receives Helmet signage for 2012 races. (DNA is responsible for the costs
associated with helmet signage.
 
 
16

--------------------------------------------------------------------------------

 


EXHIBIT 3


RELEASE


I,______________________ , being of lawful age and residing at _________________
, as inducement for and in consideration of amounts to be paid to me by JWR
RACING ("TEAM") for my services in connection with certain motorcycle races to
be held during 2012 ("Races")  or practices/testing and in consideration of a
sponsorship by BOND and ampm of a certain motorcycle ("Motorcycle") and team
operating the Motorcycle (“Team”) which will display DNA’s Trademarks in
connection with the Races, hereby covenant and agree that DNA, its parent,
subsidiary and affiliated corporations, its wholesalers and their respective
directors, officers, employees and agents shall not be liable for any damages
arising from personal injuries, including death, and/or damage to property that
I may sustain in any way or cause, which results from or arises out of my
preparation for or participation in the Races. I hereby fully and forever
release and discharge and covenant not to sue DNA, its parent, subsidiary and
affiliated corporations, its wholesalers and their respective directors,
officers, employees and agents from any and all claims, demands, damages, rights
of action or causes of action, present or future, whether the same be known or
unknown, anticipated or unanticipated, resulting from or arising out of my
preparation for or participation in the Races.


I acknowledge and agree that preparation for and participation in the Races are
dangerous and involve the risk of serious personal injury, including death,
and/or damage to property, and I hereby assume full responsibility for and risk
of such personal injury, including death, and damage to property. I warrant that
I am in good health and have no physical condition that would prevent or hinder
the performance of my services.


I hereby irrevocably consent, without additional compensation, to the
unrestricted worldwide use of my name and/or likeness, pictures, photographs,
nicknames and signature by DNA, its successors and assigns, in connection with
any advertising or promotional activities relating directly or indirectly to
DNA’s sponsorship of the Motorcycle or the Team subject to my prior written
approval, such approval not to be unreasonably withheld. I further agree that
any photographs, pictures, slides, films and/or movies taken or made by DNA in
which I appear, or any reproduction of the same, may be used in any manner or
media whatsoever by DNA or any person authorized by DNA, subject to my prior
written approval, such approval not to be unreasonably withheld.


I release DNA and any their subsidiary and affiliated companies and their
respective advertising agencies from any liability for any claim of accidental
alteration, optical illusion, or faulty mechanical reproduction and any
distortion or illusion in sound reproduction accidentally occurring in the
presentation of any advertising.


This Release is intended to be as broad and inclusive as permitted by law, and
if any portion thereof is held invalid, the balance shall continue in full legal
force and effect. This Release shall be binding on my heirs, executors,
administrators and assigns.


This Release shall be governed by the substantive law of the State of Florida.


 
17

--------------------------------------------------------------------------------

 
 
I have read and fully understand the above Release.
 
 

JWR Racing:    Witness:             Signature:
_____________________________________       Signature:
___________________________________       Print Name:
____________________________________   Print Name:
__________________________________       Date:
­­­_________________________________________      Dated:
______________________________________

 
 
18

--------------------------------------------------------------------------------

 

EXHIBIT 4


PAYMENT TERMS


2012 Year:


Total Sponsorship package of $375,000.


·  
DNA Brands Inc. to pay 12 consecutive monthly payments of $31,250 in cash or the
equivalent in free trading DNA Brands Inc., common stock starting February 1st,
2012. The amount of shares issued as payment in lieu of cash shall be determined
by the average trading price during the three day period preceding the due date.
(i.e. If the average share trading price for the 3 day period prior to the
payment due date is $1.00 then JWR will receive 31,250 “Free Trading” Shares of
DNA Brands Inc.)

 
Bonus program


·  
Jeff Ward Racing will receive 20% of all new/incremental C Store/Chain store
business sales(wholesale) that JWR/Exclaim secure for DNA Brands Inc for 2012,
with a “cap” of $375,000 in commission. If the $375,000 “cap” is reached, JWR
will receive 10% of all additional new/Incremental business obtained after that
amount for 2012. If JWR and DNA continue sponsorship relationship into 2013,
JWR/Exclaim will receive 10% of sales secured by JWR/Exclaim. If JWR and DNA
terminate the relationship, JWR/Exclaim to receive 5% of new/incremental
sales(wholesale) in 2013 that was obtained by JWR/Exclaim and 3% of
new/incremental sales(wholesale) obtained by JWR/Exclaim in 2014.



 
19